



EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this 21st day of February, 2018 (the “Effective Date”), by and between Globus
Medical, Inc., a Delaware corporation with its principal office in Montgomery
County, Pennsylvania (the “Company”), and Eric Ian Schwartz, a resident of
Pennsylvania (“Executive”), hereinafter collectively referred to as “the
Parties”.
WITNESSETH:
WHEREAS, Executive serves the Company as its Senior Vice President and General
Counsel; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms and conditions of the employment relationship between the
Company and Executive;
NOW, THEREFORE, in consideration of the mutual promises in this Agreement, and
other good and valuable consideration, including but not limited to the
employment of Executive by the Company and the compensation received by
Executive from the Company from time to time, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
1.     EMPLOYMENT. The Company hereby employs Executive as the Company’s Senior
Vice President and General Counsel, and Executive hereby accepts such
employment, upon the terms and conditions hereinafter set forth.
2.     TERM. The term (“Term”) of this Agreement shall begin on the Effective
Date and shall continue until terminated in accordance with the provisions of
Section 6 hereof.
3.     EMPLOYMENT AT WILL. The Parties acknowledge and agree that Executive’s
employment with the Company is, and shall remain at all times, “employment
at-will”. Either party shall have the right to terminate the employment
relationship at any time, for any reason, with or without cause or prior notice.
4.     DUTIES; EXCLUSIVE SERVICES; CONFLICTS OF INTEREST. Executive shall
faithfully discharge his responsibilities and perform all duties as generally
performed by the Senior Vice President or General Counsel of a comparable
entity, including any duties set forth in the Bylaws of the Company related to
the position and those duties prescribed from time to time by the Chief
Executive Officer or his designee. Executive agrees to devote his best efforts,
time, skill and attention to the performance of his duties and responsibilities
on behalf of the Company and in furtherance of its best interests. Executive
shall not become involved in any personal investment or business that would
likely adversely affect the business of the Company or its affiliates. Executive
also agrees that he shall not, without the written consent of the Chief
Executive Officer or his designee, take personal advantage of any business
opportunities that arise during his employment with the Company and which may
benefit the Company. All material facts supporting such opportunities shall be
promptly reported to the Chief Executive Officer for consideration by the
Company. Executive agrees to comply with all policies, standards and regulations
of the Company now existing or hereafter promulgated. Subject to the terms and
conditions of this Agreement (including, without limitation, Executive’s right
to resign for Good Reason pursuant to Section 6(e)), Executive may be reassigned
or transferred to another management position, as designated by and in the
discretion of the Chief Executive Officer or his designee which may or may not
provide the same level of responsibility as the initial assignment, and
Executive shall perform these duties. Upon execution of this Agreement,
Executive agrees to immediately resign from the board of directors of any entity
that engages in any business that competes with or represents a conflict with
the business of the Company as determined in the discretion of the Board of
Directors of the Company.





--------------------------------------------------------------------------------





5.     COMPENSATION. During the Term of this Agreement, Executive’s compensation
shall be determined and paid as follows.
(a)    BASE SALARY. Executive shall receive as compensation an initial base
salary at the rate of $341,478.62 annually, which annual rate may be increased
during Executive’s employment from time to time in the sole discretion of the
Company (the “Base Salary”). The Base Salary shall be paid on the Company’s
regularly scheduled paydays, less federal, state and local payroll taxes and
other withholdings legally required or properly requested by Executive, in
accordance with the Company’s regular payroll practices and procedures.
(b)    INCENTIVE BONUS. Subject to the Company’s financial ability, it will
establish an incentive bonus plan (“Bonus Plan”) that Executive shall be
eligible to participate in. Under the terms of the Bonus Plan, Executive will be
able to earn approximately an additional $137,500.00 annually by meeting certain
Company and individual performance targets, which amount may be increased from
time to time in the sole discretion of the Company.
(c)    BENEFITS. Executive shall be eligible to participate in such other
benefits as are provided from time to time to other executive-level employees of
the Company. Such benefits will be provided and administered in accordance with
the terms of any such benefit plans. All Company benefits are subject to
termination or amendment by the Company without advance notice to or consent
from Executive.
(d)    VACATION. Executive shall be entitled to four (4) weeks of paid vacation
per calendar year, to be accrued and used in accordance with the vacation policy
of the Company.
(e)    BUSINESS EXPENSES. The Company will pay all reasonable expenses incurred
by Executive directly related to conduct of the business of the Company,
including a monthly car allowance in the amount of $700.00, provided that
Executive complies with the policies for reimbursement or advance of business
expenses established by the Company. Executive will also receive the usual and
customary benefits allotted to Company executives including, but not limited to,
mobile PDA and laptop computer.
6.     TERMINATION. Executive’s employment hereunder may be terminated as
follows.
(a)     VOLUNTARY RESIGNATION BY EXECUTIVE. Executive may terminate his
employment by delivery of written notice to the Company.
(b)     TERMINATION BY THE COMPANY WITHOUT CAUSE. The Company may terminate
Executive’s employment by delivery of written notice to Executive.
(c)     TERMINATION BY THE COMPANY FOR CAUSE. While Executive is employed by the
Company, the Company may terminate Executive’s employment “for cause,” as
hereinafter defined, immediately upon written notice to Executive. “Cause” shall
be decided by a majority vote of the Board of Directors of the Company other
than Executive and shall mean:
(i)     Any material breach of the terms of this Agreement by Executive which
breach, if curable, is not cured within fifteen (15) days after written notice
of such breach has been given to Executive; or





--------------------------------------------------------------------------------





(ii)     The failure of Executive to comply with the policies and/or directives
of the Company and/or Board of Directors, which failure, if curable, is not
cured within fifteen (15) days after written notice of such failure has been
given to Executive; or
(iii)     Any act of gross negligence or willful misconduct with respect to the
Company, including, without limitation fraud, embezzlement, theft or proven
dishonesty in the course of his employment; or
(iv)     Any failure by Executive to fully disclose any material conflict of
interest he may have with the Company in a transaction involving the Company
which conflict is materially detrimental to the interest of the Company; or
(v)     Any adverse act or omission that would be required to be disclosed
pursuant to securities laws or that would limit the ability of the Company or
any entity affiliated with the Company to sell securities under any federal or
state law or that would disqualify the Company or any affiliated entity from any
exemption otherwise available to it, all of which are deemed for purposes of
this Agreement to be materially detrimental to the interests and well-being of
the Company.
(d)     OTHER TERMINATION BY THE COMPANY. While the Company employs Executive,
the Company may immediately terminate this Agreement upon the occurrence of any
of the following events:
(i)     This Agreement and Executive’s employment hereunder shall immediately
terminate without notice in the event of death of the Executive. Such
termination shall not prejudice any benefits payable to Executive or Executive’s
beneficiaries that are fully vested or accrued as of the date of death; however,
Executive’s estate will not be entitled to any other compensation under this
Agreement.
(ii)     This Agreement and Executive’s employment hereunder shall immediately
terminate upon written notice to Executive if Executive is unable, due to a
disability, to perform the essential functions of his job, with or without a
reasonable accommodation, for a period of sixty (60) continuous days. Such
termination shall not prejudice any benefits payable to Executive or Executive’s
beneficiaries that are fully vested or accrued as of the termination date;
however, the Company shall have no further obligation or liability to Executive
under this Agreement.
(iii)     This Agreement shall terminate in the event of the liquidation,
dissolution or discontinuance of business by the Company or the filing of any
petition by or against the Company under any federal or state bankruptcy or
insolvency laws, which petition shall not be dismissed within sixty (60) days
after filing.
(e)     TERMINATION BY EXECUTIVE FOR GOOD REASON. During the Term of this
Agreement, Executive may terminate his employment under this Agreement at any
time for “Good Reason.” For purposes of this Agreement, “Good Reason” means:
(i)     Any materially adverse change or material diminution in the office,
title, duties, powers, authority or responsibilities of Executive; or
(ii)     Failure of the Company to pay Executive any Base Salary or bonus that
has become due and payable; or





--------------------------------------------------------------------------------





(iii)     A material reduction in Base Salary; or
(iv)     A relocation of Executive’s principal worksite of more than 25 miles
unless such relocation reduces Executive’s commute to such worksite; or
(v)     Any material breach of the terms of this Agreement by the Company.
However, none of the foregoing events or conditions will constitute Good Reason
unless Executive provides the Company with written objection to the event or
condition within 90 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition within thirty (30) days of
receiving that written objection, and Executive resigns his employment within
thirty (30) days following the expiration of that cure period.
(f)     TERMINATION FOLLOWING CHANGE IN CONTROL. If (i) all or substantially all
of the assets of the Company are sold, liquidated or distributed or (ii) the
Company is party to a merger or consolidation, or (iii) a person or entity or
related persons or entities acquire a majority of the total voting power of the
Company’s then-outstanding equity securities (each, a “Change in Control”), the
Company may terminate the Executive’s employment without cause or the Executive
may resign his employment with the Company under circumstances establishing Good
Reason. In addition, all outstanding options held by Executive shall vest 100%
upon acquisition of Company by another entity.
(g)     RESIGNATION AS OFFICER AND DIRECTOR. It is understood that if Executive
has been, or at any time hereafter is, appointed to the Board of Directors of
the Company, upon termination of this Agreement and Executive’s employment
hereunder for any reason, unless otherwise agree between the Company and
Executive, Executive shall also be deemed to have resigned as a member, if
applicable at such time, of the Company’s Board of Directors, as well as any and
all positions Executive may hold as an officer of the Company.
7.     PAYMENTS ON TERMINATION. Upon termination of this Agreement and
Executive’s employment hereunder for any reason, all salary and benefits accrued
and unreimbursed expenses due as of the date of termination shall be paid to
Executive on the Company’s next regular payday.
(a)     Termination Without Severance Benefits. If this Agreement and
Executive’s employment hereunder is terminated (i) by Executive for any reason
other than Good Reason, including but not limited to termination pursuant to
Subsection 6(d) above, or (ii) pursuant to Subsection 6(a) (voluntary
resignation), or Subsection 6(c) (by the Company for “Cause”), no other payment
or severance benefit will be payable to Executive by the Company.
(b)     Termination with Severance Benefits. If Executive’s employment is
terminated pursuant to Subsection 6(b) (by the Company without “Cause”), 6(e)
(for “Good Reason”) or 6(f) (“Change in Control”), then Executive shall be
entitled to receive: (i) a severance equal to the Base Salary paid in equal
installments each month over a period of twelve (12) months; and
(ii) reimbursement for monthly premiums paid by Executive for his (and, if
applicable, his spouse’s and dependents’) continued coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) under the group
health, dental and/or vision plans sponsored by the Company (or any of its
affiliates) for a period of twelve (12) months.
Notwithstanding the foregoing, no amount shall be payable to Executive under
this Section 7 unless at the time of resignation or termination, Executive has
been employed by Company for more than three (3) months.





--------------------------------------------------------------------------------





Further, notwithstanding the foregoing, the severance benefits described in the
preceding paragraph are conditioned on Executive’s execution and delivery to the
Company and the expiration of all applicable statutory revocation periods, by
the 60th day following the effective date of his cessation of employment, of a
general release of claims against the Company substantially in the form attached
hereto as Exhibit A (the “Release”). Subject to the following paragraph, the
severance benefits described in the preceding paragraph will be begin to be paid
or provided as soon as administratively practicable after the Release becomes
irrevocable, provided that if the 60-day period described above begins in one
taxable year and ends in a second taxable year such payments or benefits shall
not commence until the second taxable year.
Notwithstanding anything to the contrary in this Agreement, no portion of the
benefits or payments to be made under Section 7(b) hereof will be payable until
Executive has a “separation from service” from the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). In
addition, to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to payments due
to Executive upon or following his “separation from service”, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following Executive’s “separation from service”
(taking into account the preceding sentence of this paragraph) will be deferred
without interest and paid to Executive in a lump sum immediately following that
six month period. This paragraph should not be construed to prevent the
application of Treas. Reg. § 1.409A-1(b)(9)(iii) (or any successor provision) to
amounts payable hereunder. For purposes of the application of Section 409A of
the Code, each payment in a series of payments will be deemed a separate
payment.
8.     WITHHOLDING FROM AND OFFSET OF SEVERANCE BENEFITS. The obligation of the
Company to make any payment pursuant to Section 7 of this Agreement shall be
subject to the following:
(a)     Taxes. The Company shall withhold all applicable federal, state and
local taxes as required by relevant law and regulation then in effect including,
without limitation FICA and other taxes.
(b)     Debts and Liabilities of Executive. The Company may withhold from or
offset against its payment(s) to Executive any liabilities or debts of Executive
to the Company.
9.     Section 409A.
(a)     Notwithstanding anything herein to the contrary or otherwise, except to
the extent any expense, reimbursement or in-kind benefit provided to Executive
does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code, and its implementing regulations and guidance, (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive in any
other calendar year, (ii) the reimbursements for expenses for which Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.





--------------------------------------------------------------------------------





(b)     Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. Notwithstanding
anything in this Agreement to the contrary, distributions may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code or an applicable exemption.
(c)     If the application of Section 409A impacts Company’s tax liability, then
Executive agrees to reimburse Company in the amount of the liability incurred.
10.     RESERVED.
11.     EXECUTIVE REPRESENTATIONS. Executive warrants and represents as follows:
(a)     Executive represents that his performance of all of the terms of this
Agreement does not and will not breach any arrangement to keep in confidence
information acquired by Executive in confidence or in trust prior to Executive’s
employment by the Company. Executive represents that he has not entered into,
and agrees not to enter into, any agreement either oral or written in conflict
herewith.
(b)     Executive understands as part of the consideration for this Agreement
and for Executive’s employment or continued employment by the Company, that
Executive has not brought and will not bring with Executive to the Company, or
use in the performance of Executive’s duties and responsibilities for the
Company or otherwise on its behalf, any materials or documents of a former
employer or other owner that are generally not available to the public, unless
Executive has obtained written authorization from the former employer or other
owner for their possession and use and has provided the Company with a copy
thereof.
(c)     Executive understands that during his employment for the Company he is
not to breach any obligation of confidentiality that Executive has to a former
employer or any other person or entity and agrees to comply with such
understanding.
12.     RECORDS. All notes, data, tapes, reference materials, sketches,
drawings, memoranda, models and records in any way relating to any of the
proprietary information or to the Company’s business shall belong exclusively to
the Company, and Executive agrees to turn over to the Company all such materials
and all copies and reproduction capabilities concerning such materials or
compilations of information therefrom in his possession or then under his
control at the request of the Company or, in the absence of such request, upon
the termination of Executive’s employment with the Company.
13.     WAIVER. No waiver of any provision of this Agreement shall be valid
unless the same is in writing and signed by the party against whom such waiver
is sought to be enforced. Failure or delay of the Company at any time to insist
upon strict compliance with any of the terms, covenants or conditions hereof, or
to exercise any of its powers, rights or remedies with respect to any term or
provision of this Agreement or any other aspect of Executive’s conduct or
employment, shall not be deemed a waiver of such terms, covenants, conditions,
powers, rights or remedies, nor shall any waiver or relinquishment of any right
or power granted hereunder at any particular time be deemed a waiver or
relinquishment of such rights or power at any other time or times.
14.     RESERVED.





--------------------------------------------------------------------------------





15.     SEVERABILITY. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision (or part
thereof) of this Agreement shall in no way affect the validity or enforceability
of any other provision (or remaining part thereof) or the enforceability thereof
under different circumstances.
16.     GOVERNING LAW; VENUE. This Agreement shall be governed by and construed
according to the laws of the Commonwealth of Pennsylvania, without reference to
the choice of law or conflict of law provisions of such laws, provided that
federal law shall govern copyright, patent and trademark issues. The Parties
further agree that the Court of Common Pleas of Montgomery County, Pennsylvania
or the United States District Court for the Eastern District of Pennsylvania in
Philadelphia, Pennsylvania shall adjudicate any disputes related to this
Agreement. The parties hereto consent to the personal jurisdiction of such
courts.
17.     NOTICES. Any notice required to be given hereunder shall be sufficient
if in writing and sent by certified or registered United States mail, return
receipt requested, first-class postage prepaid, in the case of Executive, to the
last known address as shown on the Company’s records, and in the case of the
Company, to its principal office in the Commonwealth of Pennsylvania.
18.     BENEFIT. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties hereto, and to their respective heirs,
representatives, successors and permitted assigns. Executive may not assign any
of his rights or delegate any of his duties under this Agreement.
19.     ENTIRE AGREEMENT. This Agreement and the No Competition and
Non-Disclosure Agreement between the Company and Executive effective as of April
28, 2016 (the “NCND Agreement”) contain the entire agreement and understandings
by and between the Company and Executive with respect to the covenants herein
and therein described, and no representations, promises, agreements or
understandings, written or oral, not herein or therein contained shall be of any
force or effect. The NCND Agreement shall remain in full force and effect
following the execution of this Agreement. No change or modification hereof
shall be valid or binding unless the same is in writing and signed by the
Parties hereto. Executive represents and agrees that he fully understands his
right to discuss all aspects of this Agreement with counsel of his choice, that
to the extent he desired, he availed himself of this right, that he has
carefully read and fully understands the meaning, intent and consequences of all
provisions of this entire Agreement, that he is competent to execute this
Agreement, that his decision to execute this Agreement has not been obtained by
any duress, and that he freely and voluntarily enters into this Agreement.
20.     CAPTIONS. The captions in this Agreement are for convenience only and in
no way define, bind or describe the scope or intent of this Agreement.
21.     SURVIVAL. The provisions set forth in Sections 7 through 20 hereof shall
survive the termination of this Agreement and any period of applicability stated
therein shall be extended to the extent of any period of time during which the
Executive is in violation thereof.
IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the day and year first above written.













--------------------------------------------------------------------------------





GLOBUS MEDICAL, INC.




By:     /s/ Anthony L. Williams                    
Name:     Anthony L. Williams
Title: President




EXECUTIVE




/s/ Eric Ian Schwartz                        
Eric Ian Schwartz

EXHIBIT A
Form of Release
SEPARATION AGREEMENT AND GENERAL RELEASE
In consideration of a payment of: (1) __________ representing a severance
payment of ________ salary which I will receive from Globus Medical, Inc.
(“Globus”) by check (less appropriate payroll taxes which will be withheld); and
(2) __________ representing the cost of extending my medical and health benefits
for __________ months, both payments to be sent within __________ (__________)
calendar days after Globus receives a signed copy of this Agreement, I,
__________, intending to be legally bound by this Separation Agreement and
General Release (“Agreement”), hereby agree to release Globus from all claims,
demands, actions or liabilities I may have against Globus of whatever kind,
known or unknown, including but not limited to those which arise out of or are
related to my employment with Globus or the separation or termination of that
employment. I agree that this also releases from liability Globus’ subsidiaries,
successors, operating units, assigns, affiliates, related corporations and
entities, and all of their present and future partners, principals,
shareholders, employees, officers, directors, agents, attorneys, divisions, and
any person or entity which can be held jointly and severably liable with any of
them (hereinafter, “those associated with Globus”).





--------------------------------------------------------------------------------





I agree that I have voluntarily executed this release on my own behalf, and also
on behalf of any heirs, agents and representatives that I may have now or in the
future. I knowingly and voluntarily waive any and all claims under any and all
laws which provide legal restrictions on Globus’ or the rights of those
associated with Globus to terminate my employment or to affect the terms and
conditions of my employment, including but not limited to claims under any
federal, state, or other governmental statute, regulation or ordinance,
including, without limitation: (1) Title VII of the Civil Rights Act of 1964 and
the Civil Rights Act of 1991; (2) the Americans With Disabilities Act; (3) the
Pennsylvania Human Relations Act; (4) the Age Discrimination in Employment Act
(“ADEA”); (5) the Older Workers Benefit Protection Act; (6) The Family and
Medical Leave Act (“FMLA”); (7) Sections 1981 through 1988 of Title 42 of the
United States Code; (8) the Employee Retirement Income Security Act of 1974
(“ERISA”); (9) the federal Food Drug and Cosmetic Act; (10) the Occupational
Safety and Health Act; (11) all other federal, state or local laws of a similar
nature to any of the foregoing enumerated laws and any amendments to the
foregoing statutes.
I also waive any other common law or statutory claims against Globus and those
associated with Globus, including but not limited to any claim for personal
injury, wrongful discharge, public policy, negligence, infliction of emotional
distress, whistleblower, retaliation, negligent hiring or retention, or any form
of tort, whether negligent, reckless or intentional, or any claims based on
theories of contract, including any claims for legal fees or costs, or any other
form of action.
I understand that I am not waiving any rights or claims under the ADEA that may
arise after the date this waiver is executed, but does waive any claims
pertaining to my separation from employment as provided for by this Agreement. I
also understand that I am not waiving any rights or claims which cannot legally
be waived by this Agreement, including without limitation, unemployment
compensation claims, workers’ compensation claims or the ability to file certain
administrative claims.
I understand that nothing in this Agreement shall interfere with my right to
file a charge with, cooperate with, or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission or other
federal or state regulatory or law enforcement agency. However, I agree that,
with the exception of unemployment and worker’s compensation claims, the
consideration provided to me in this Agreement shall be the sole relief provided
for the claims that are released by me herein and I understand that I will not
be entitled to recover and agree to waive any monetary benefits or economic
recovery or equitable relief recovery against Globus or those associated with
Globus in connection with any such claim, charge or proceeding without regard to
who has brought such complaint or charge.
Subject to all of the foregoing, this Agreement shall operate as a general
release of any and all claims to the fullest extent of applicable law.
I further acknowledge and agree that:
1.     The payment as described above constitutes consideration for this
release, in that it is a payment or other accommodation to which I would not
have been entitled under any Globus policy, procedure or plan had I not signed
this release.
2.     As of the date set forth below, payment has been made in full for all
hours worked and that I am not owed or entitled to any additional compensation
in the form of salary, wages, overtime, vacation pay, fringe benefits or
otherwise, related to any employment with Globus or those associated with
Globus.
3.     I have been given the opportunity to take a period of at least twenty-one
(21) days to consider this release (“Consideration Period”), I have not been
pressured or coerced to waive this Consideration Period, and I have been given
the opportunity to discuss it with counsel of my choice.





--------------------------------------------------------------------------------





4.     I have carefully read this release, have had a reasonable time to review
it, and have signed it voluntarily, without coercion and with knowledge of the
nature and consequences thereof. 
5.     This release does not waive any claims I may have which arise after the
date I sign this release.
6.     I have not relied on any representations or promises of any kind made to
me in connection with my voluntary decision to sign this release except for
those set forth in this release.
7.     I will keep the terms of this release, including the payment and
accommodations made hereunder, in strict confidence, and will not make public or
disclose the terms or payment to any person except for my spouse, my attorneys
or accountants or governmental authorities as may be required by law.
8.     I shall not make or publish any statement (orally or in writing) or
instigate, assist or participate in the making or publication of any statement
which shall tend to disparage or demean Globus, or any of its present or former
employees, officers and directors.
9.     If Globus receives any requests for references concerning my employment,
Globus will only disclose my position and dates of employment.
10.     I agree not to seek employment or be employed with Globus or those
associated with Globus, and forever waive and relinquish all rights to assert
any claim for recall, reemployment, or tenure with Globus or those associated
with Globus. I agree that Globus and those associated with Globus need not
accept or consider any application for employment from me, may deny employment
to me based upon this provision, and I hereby release Globus and those
associated with Globus from any liability for failure to hire or rehire me in
the future. If I should apply for employment or reemployment with Globus or
those associated with Globus in the future, this Agreement shall constitute my
irrevocable request that such application be withdrawn and not considered and,
if already hired, shall constitute my irrevocable resignation.
11.     I agree I will never institute or be a party to a claim of any kind
against Globus or those associated with Globus regarding the subject matter of
this release. If I violate this release by instituting a claim against Globus or
those associated with Globus, I agree I will pay all costs Globus or those
associated with Globus incur in defending against the claim, including
reasonable attorneys’ fees.
12.     I agree to timely pay any taxes due on sums paid pursuant to this
Agreement and hereby indemnify and holds harmless Globus for any taxes and
penalties assessed on account of sums paid pursuant to this Agreement.
13.     I understand that the sums paid pursuant to this Agreement will not be
included in compensation for purposes of calculating the benefits to which I am
entitled under any 401(k), pension or other retirement plan.
14.     I agree to execute any documents and to take any other actions necessary
to implement the terms of this Agreement.
15.     I understand that this Agreement sets forth the terms of the entire
agreement between me and Globus concerning my employment and separation from
employment and extinguish the terms of any other agreement between the parties;
provided, however, that the provisions of the No Competition and Non-Disclosure
Agreement that I signed as an employee of Globus shall remain in full force and
effect. I am not entitled to any benefit or consideration not set forth in this
Agreement nor shall I be entitled to any duplication of the consideration or
benefits described in this Agreement.





--------------------------------------------------------------------------------





16.     I understand that no oral statement of any person whatsoever shall in
any manner or degree modify or otherwise affect the terms and provisions of this
Agreement. To the extent the terms of this Agreement and any other agreement
conflict, the terms of this Agreement shall govern and supercede such
inconsistent terms.
17.     I understand and agree that if, after 60 days from receipt of this
Agreement, I do not sign and return it to Globus, that the terms and conditions
of this offer shall expire at Globus’ discretion and without any further notice
to me.
I understand this Agreement is not effective or enforceable for seven (7) days
after I sign it, and I may revoke it during that time (“Revocation Period”). I
have not been pressured or coerced to waive this Revocation Period. To revoke, I
agree to return the full amount of any check I received from Globus under this
Release, together with a written notice of revocation addressed to Kelly G.
Huller, Esquire, Vice President, Legal, Globus Medical, Inc., 2560 General
Armistead Avenue, Audubon, PA 19403. I understand and agree that this must be
done before the conclusion of the seventh day after I sign the release; that if
Ms. Huller does not receive a written revocation and the sum stated above by the
end of the seven day period, this release will become fully enforceable at that
time; and that revocation of this release does not alter or affect the
termination of my employment with Globus.
In case any part of this release shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. This release
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.
I understand and agree to this Agreement, have had the opportunity to review it
with counsel, and have signed it freely and voluntarily.
 


                                                    
Date




                                                    
Witness (print name)                     Witness (signature)
Reviewed and agreed to on behalf of Globus Medical, Inc.:


By:                         
Name:                         
Title:     



